Citation Nr: 9917933	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder, claimed as anxiety and depression.

2.  Entitlement to service connection for peripheral 
neuropathy, including on the basis of exposure to herbicides.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disorder, to 
include degenerative disk disease or spondylolisthesis.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral external otitis.

7.  Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer disease.

8.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound, middle phalanx, left index 
finger.

9.  Entitlement to an increased (compensable) evaluation for 
cicatrix, left lumbar region.

10.  Entitlement to an increased (compensable) evaluation for 
acne.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

By a rating decision issued in September 1997, the RO denied 
claims of entitlement to service connection for post-
traumatic stress disorder, peripheral neuropathy, irritable 
bowel syndrome, a dysthymic disorder claims as anxiety and 
depression, tinnitus, and degenerative disk disease or 
spondylolisthesis, and denied a claim of entitlement to an 
increased (compensable) evaluation for bilateral external 
otitis, and assigned a 10 percent evaluation for duodenal 
ulcer.  The veteran filed timely  substantive appeals as to 
each of these claims, except as to the claim for tinnitus, in 
March 1998.    

By a rating decision issued in May 1998, the RO denied 
entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound, middle phalanx, left index 
finger, and denied entitlement to increased (compensable) 
evaluations for cicatrix, left lumbar region, or for acne.  
Following notice of disagreement in June 1998 and issuance of 
a statement of the case in June 1998, the veteran submitted a 
substantive appeal as to each of these issues in July 1998, 
as well as a timely substantive appeal for service connection 
for tinnitus.

The issue of entitlement to service connection for tinnitus 
will be addressed in the Remand which follows the Order of 
this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
that a psychiatric disorder was manifest during service or 
proximate to service or that a post-service psychiatric 
disorder is causally related to service.

2.  There is no medical evidence that peripheral neuropathy 
diagnosed more than 25 years after the veteran's service 
discharge is related to his active service.  

3.  There is no medical evidence that irritable bowel 
syndrome diagnosed more than 25 years after the veteran's 
service discharge is related to his active service.  

4.  There is no medical evidence that a current back 
disorder, diagnosed many years after the veteran's service 
discharge, is causally related to his active service.  

5.  Bilateral external otitis is currently manifested by 
erythema of the left external auditory canal; it is not 
productive of drainage and it does not require frequent and 
prolonged treatment.
6.  The veteran's service-connected duodenal ulcer disease is 
currently manifested by dyspepsia requiring antacids for 
relief; it is not productive of more than mild disability.

7.  The residuals of a gunshot wound, middle phalanx, left 
(minor) index finger, are currently manifested by valgus 
deviation of the of the distal phalanx, lack of motion at the 
distal interphalangeal joint, tenderness in the distal and 
proximal interphalangeal joints, and numbness in the tip of 
the left index finger.  

8.  A cicatrix, left lumbar region, is currently manifested 
by a seven-centimeter long scar at L2, slightly tender on 
palpation, with occasional itching, and a tissue defect, and 
the veteran has an additional one-centimeter, round 
asymptomatic scar in the mid-thoracic area.

90.  Service-connected acne is currently manifested by a few 
small papules on the back and upper arms and occasional 
itching, with exacerbation during hot weather; it is not 
manifested by exfoliation, exudation, or itching involving an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a dysthymic disorder, 
claimed as anxiety and depression, was not incurred in 
service.  38 U.S.C.A. § 5107(a)(West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy, 
including on the basis of exposure to herbicides.  
38 U.S.C.A. § 5107(a)(West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for irritable bowel 
syndrome.  38 U.S.C.A. § 5107(a)(West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder, to 
include degenerative disk disease or spondylolisthesis.  
38 U.S.C.A. § 5107(a)(West 1991).

5.  The criteria for an increased (compensable) evaluation 
for bilateral external otitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1998).

6.  The criteria for an evaluation in excess of 10 percent 
for service-connected duodenal ulcer disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (1998).

7.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound, middle phalanx, left 
index finger, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5225 (1998).  

8.  The criteria for a 10 percent evaluation for cicatrix, 
left lumbar region, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5320, 4.118, Diagnostic Code 7804 (1998).

9.  The criteria for an increased (compensable) evaluation 
for acne have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7899-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred several disorders in 
service, including a psychiatric disorder, peripheral 
neuropathy, irritable bowel syndrome, tinnitus, and a back 
disorder, to include degenerative disc disease or 
spondylolisthesis.  He also contends that the severity of his 
service-connected disabilities has increased.  Before a 
review of the merits of a claim may be undertaken, the 
veteran must first submit a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  VA then has a duty to assist the claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well-grounded.  38 U.S.C.A. § 5107(a).  

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Although the veteran has current medical diagnoses of 
dysthymic disorder, peripheral neuropathy, irritable bowel 
syndrome, and a back disorder, to include degenerative disc 
disease or spondylolisthesis, there is no medical evidence to 
suggest that any of these disorders were manifested during or 
proximate to service, have been continuous since service, or 
have a nexus or relationship to the veteran's military 
service.  Thus, as to these claims, the second and third 
criteria for establishing a well-grounded claim have not been 
met.  

The Board also notes that a well-grounded claim of 
entitlement to an increased evaluation for a service-
connected disability may be established by an allegation that 
the service-connected disability has increased in severity.  
The veteran has provided such an allegation as to each of his 
service-connected disabilities, and the claims for increased 
evaluations are well-grounded within the meaning of 38 
U.S.C.A. § 5107.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The Board is also satisfied that the duty to assist the 
veteran to develop the evidence as to any well-grounded 
claim, as mandated by 38 U.S.C.A. § 5107(a), has been 
fulfilled.  There is no indication of additional available 
evidence which would be relevant to the veteran's well-
grounded claims.  All relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991).  Service connection may also be granted 
when certain chronic diseases, including arthritis or an 
organic disability of the nervous system are manifested to a 
degree of 10 percent disabling within one year of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Duty to Assist and Procedural Due Process Contentions

By statements submitted in September 1997 and thereafter, the 
veteran's attorney requested an advisory medical opinion, 
requested a new, thorough, and contemporaneous VA 
examination, requested that the claims file be reviewed in 
conjunction with the examination, requested opinions as to 
the etiology of the claimed medical disorders, and requested 
that examination reports be stated in terms of the VA rating 
schedule.  By a statement dated in March 1998, the veteran's 
attorney requested that adequate reasons and bases for denial 
of a new compensation and for an independent medical opinion 
be provided.

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not separately appealable matters.  
Rather, these contentions pertain to the duty to assist the 
veteran in the development of the issues currently on appeal.  
As discussed below, the Board finds that the duty to assist 
the veteran under 38 U.S.C.A. § 5107(a) has been met.  
When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1998).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of the severity of photophobia is 
complex or controversial, nor does the medical evidence so 
indicate.  The veteran has been afforded several VA 
examinations.  The Board finds that the VA examinations were 
adequate for rating purposes.  The Board finds no evidence to 
warrant a determination that the veteran's claim in this case 
presents issues of medical complexity or controversy so as to 
warrant approval of an advisory medical opinion.  The request 
for an advisory medical opinion is denied.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded VA 
examinations in July 1997 and April 1998.  The reports of 
examinations reflect that VA examiners recorded past medical 
history, noted the veteran's current complaints, conducted 
physical examination, and offered assessment.  The Board 
finds that the examinations afforded were adequate for rating 
purposes, and were provided contemporaneous to the veteran's 
claims.  For these reasons, the Board finds that the 
examinations provided in 1997 and 1998 are adequate for 
rating purposes.  Thorough and contemporaneous examination 
has been provided, and no further examination is required to 
satisfy the duty to assist the veteran to develop his claim.  
38 U.S.C.A. § 5107(a).  

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

Additionally, the Board notes that, in a letter dated in 
September 1997, the veteran's attorney requested "to reopen 
his claim for an increase in his service connected 
disabilit[ies]."  By a statement dated in March 1998, the 
veteran's attorney alleged that VA had denied a request to 
reopen a claim for an increase in service-connected 
disability.  The Board notes that the veteran has been 
granted service connection for five disabilities (bilateral 
external otitis; duodenal ulcer disease; residuals of a 
gunshot wound of the middle phalanx, left index finger; a 
cicatrix, left lumbar region; and, acne).  The Board further 
notes that a claim for an increased evaluation for each of 
these five disabilities is before the Board on appeal.  The 
veteran does not have any service-connected disability for 
which VA has failed to consider a claim of increased 
severity.  

Finally, the Board notes that, by a statement dated in 
September 1997, the veteran's attorney requested that the 
veteran be afforded a personal hearing at the RO.  The 
attorney specified that the hearing should not be scheduled 
until examining physicians and identified VA employees were 
subpoenaed to attend the hearing.  The veteran's 
representative was notified that individual VA employees 
would not be subpoenaed to testify at the veteran's personal 
hearing, in the absence of identification of specific unusual 
circumstances.  The veteran's attorney was notified that a 
hearing would be scheduled for the veteran at the RO, but 
that no subpoenas would be issued.  The Board finds that the 
veteran has been afforded the opportunity to participate in a 
personal hearing.

In a substantive appeal submitted in March 1998, the veteran 
appealed "VA's refusal to subpoena doctors and rating 
specialist to hearing."  Although 38 C.F.R. § 2.1 contains a 
delegation of authority to issue subpoenas, that provision 
does not grant a claimant an absolute right to the issuance 
of a subpoena in any particular case.  See also 38 U.S.C.A. § 
5711 (West 1991).  A subpoena for a witness may be issued in 
the case of a witness who resides within 100 miles of the 
location of the hearing, if necessary evidence cannot be 
obtained in any other reasonable way.  38 C.F.R. § 20.711.

However, with respect to the four claims that are not well 
grounded, the Board observes, as it did above, that the 
veteran is entitled to no additional development by VA.  The 
examinations provided the veteran appear thorough and provide 
no reason to conclude that additional development is 
necessary to properly adjudicate a claim before the Board.  
The veteran and his representative have failed to explain how 
the subpoenas in question would advance the veteran's claims 
in a way not otherwise reasonably available.  Therefore, the 
Board finds, at least with respect to those issues currently 
before the Board, that a subpoena would serve no purpose and 
is not required.

1. Claim for Service Connection for a Psychiatric Disorder

The Board notes that the veteran's initial claim for a 
psychiatric disorder was that he had PTSD as a result of 
service.  In his initial claim, the veteran pointed out that 
he had been awarded a Combat Infantryman Badge, and therefore 
was not required to provide evidence as to stressors.  
However, the examiner who conducted VA examination in July 
1997 concluded that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The veteran was informed, by September 
1997 correspondence which included a copy of the rating 
decision, that, in the absence of a current diagnosis of 
PTSD, there was no disorder which would permit a finding of 
service connection.  

Thereafter, in a notice of disagreement submitted through his 
representative in September 1997, the veteran contended that 
he incurred a psychiatric disorder, to include anxiety and 
depression, in service.  However, although the examiner who 
conducted the July 1997 VA examination concluded that the 
veteran had dysthymic disorder, the examiner did not express 
an opinion that the veteran's dysthymic disorder had any 
relationship to his military service. 

The veteran's service medical records are silent as to any 
psychiatric complaints or diagnoses.  Post-service VA 
examinations in May 1970 and in April 1975 are silent as to 
any reports, complaints, symptoms, or diagnosis of a 
psychiatric disorder.  There is no post-service evidence of 
any psychiatric disorder, other than a history of alcohol 
abuse, prior to the July 1997 VA diagnosis of dysthymic 
disorder.  Thus, there is no medical evidence that the 
veteran incurred a psychiatric disorder in service or within 
an applicable presumptive period.  There is no post-service 
medical evidence that the veteran had a diagnosed psychiatric 
disorder, including a dysthymic disorder, prior to 1997, 
approximately 25 years after his service separation.  In the 
absence of medical evidence or opinion linking the veteran's 
psychiatric disorder to service, the claim must be denied as 
not well-grounded.

The veteran's contention that he has a service-connected 
psychiatric disorder is the only evidence of record of such a 
relationship.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for a 
dysthymic disorder.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran was informed, including in a March 1998 statement 
of the case (SOC), of the evidence required to establish a 
well-grounded claim for service connection for a psychiatric 
disorder.  He has not identified any additional information 
which might be relevant, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

2.  Claim for Service Connection for Peripheral Neuropathy

The veteran's service medical records, and reports of VA 
examinations conducted in May 1970 and in April 1975, are 
silent as to complaints, treatment, or diagnoses of 
peripheral neuropathy.

The examiner who conducted a July 1997 VA examination 
concluded that the veteran had minimal peripheral neuropathy 
without clinical disability.  The examination report is 
silent as to the onset or etiology of this disorder.  There 
is no other evidence of record which reflects or references 
complaint, diagnosis, or treatment of peripheral neuropathy.  
The veteran contends that he developed peripheral neuropathy 
as a result of exposure to herbicides during his Vietnam 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases may be presumed service-connected, if the 
requirements of 38 C.F.R. §§ 3.307(a)(6) and 3.307(d) are 
met, even though there is no record of such disease during 
service.  Acute and subacute peripheral neuropathy (transient 
peripheral neuropathy which appears within weeks or months of 
exposure and resolves within two years of the date of onset) 
shall be service connected, if the veteran was exposed to a 
herbicide agent during active service.  38 C.F.R. § 3.309(e).  

While the veteran served in Vietnam during the specified 
years, a veteran's exposure to Agent Orange will not be 
presumed unless he suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 164 (1999).  The medical evidence of 
record shows that peripheral neuropathy was not apparent 
until decades after service.  The evidence reflects that 
peripheral neuropathy, but not acute or subacute peripheral 
neuropathy, has been diagnosed.  The earliest diagnosis of 
peripheral neuropathy in the record is contained in the 
report of the July 1997 VA examination.  This diagnosis comes 
approximately 25 years after the veteran's service 
separation.  Furthermore, none of the veteran's examiners 
have linked any peripheral neuropathy to the veteran's 
service. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) At, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Since no competent medical evidence has been introduced into 
the record that establishes that the veteran has acute or 
subacute peripheral neuropathy, as defined for purposes of 
presumptive service connection in a veteran exposed to 
herbicides, the veteran's peripheral neuropathy may not be 
presumed service-connected.  Moreover, there is no competent 
medical evidence or opinion which establishes a nexus between 
the veteran's peripheral neuropathy and exposure to a 
herbicide.  Thus, the Board concludes that the veteran's 
claim for this disorder must be denied as not well grounded.

The veteran was informed, including in a March 1998 SOC, that 
there was no evidence that he developed acute or subacute 
peripheral neuropathy within one year after his last exposure 
to herbicides.  He has not identified any additional 
information which might be relevant, nor is VA on notice of 
the possible existence of such evidence.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The only evidence presented by the veteran that tends to show 
a connection between peripheral neuropathy and his service 
are his own statements.  In this case, the veteran has not 
alleged that he had a continuity of symptomatology, and in 
any event his statements could not be considered competent 
evidence that relates his present conditions to such 
symptomatology.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for 
peripheral neuropathy.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
claim must be denied as not well-grounded.  

3.  Claim for Service Connection for Irritable Bowel Syndrome

The veteran's service medical records, and reports of VA 
examinations conducted in May 1970 and in April 1975, are 
silent as to complaints, treatment, or diagnoses of irritable 
bowel syndrome.

The examiner who conducted a July 1997 VA examination 
concluded that the veteran had irritable bowel syndrome.  The 
examination report is silent as to the onset or etiology of 
this disorder.  There is no other evidence of record which 
reflects or references complaint, diagnosis, or treatment of 
irritable bowel syndrome.  

There is no medical evidence that the veteran incurred 
irritable bowel syndrome in service.  The earliest diagnosis 
of irritable bowel syndrome in the record is contained in the 
report of the July 1997 VA examination.  This diagnosis comes 
approximately 25 years after the veteran's service 
separation.  Furthermore, none of the veteran's examiners 
have linked either the onset or etiology of irritable bowel 
syndrome to the veteran's service or to any service-connected 
disability.

The veteran was informed, including in a March 1998 SOC, that 
there was no medical evidence that he developed irritable 
bowel syndrome in service or within any applicable 
presumptive period proximate thereto.  He has not identified 
any additional information which might be relevant, nor is VA 
on notice of the possible existence of such evidence.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The only evidence presented by the veteran that tends to show 
a connection between irritable bowel syndrome and his service 
are his own statements.  In this case, the veteran has not 
alleged that he had a continuity of symptomatology, and in 
any event his statements could not be considered competent 
evidence that relates his present conditions to such 
symptomatology.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for 
irritable bowel syndrome.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
claim must be denied as not well-grounded.  



4.  Claim for Service Connection for a Back Disorder

The veteran's service medical records reflect that the 
veteran reported occasional low back pain at the time of 
induction examination in March 1968.  Service medical records 
are silent as to complaints of back pain.  No complaint or 
diagnosis of back pain was noted on separation examination 
conducted in February 1970.  

On VA examination conducted in July 1997, the veteran 
reported a history of low back pain for the past twenty 
years, with exacerbation two to three times a week, with 
radiation of pain to the left lower extremity at times.  
Magnetic resonance imaging (MRI) revealed L5-S1 
spondylolisthesis and bilateral neural foraminal narrowing 
and multilevel degenerative disk disease, L2-S1.  Sensory 
examination was intact, vibratory sensation and position 
since were minimally decreased in the lower extremities, and 
deep tendon reflexes were symmetrical.  Romberg testing was 
negative.  While the examiner concluded that 
spondylolisthesis and neural foraminal narrowing resulted in 
intermittent back pain with radiation to the left lower 
extremity, the examiner did not express an opinion as to the 
onset or etiology of these findings.   

The Board notes that the veteran reported, at the time of VA 
examination conducted in July 1997, that a chiropractor had 
previously advised him, while he was in his early 20's, that 
his back condition was due to jumping out of a helicopter.  
However, the VA examiner did not report a similar conclusion.  
The Board further notes that the veteran has not identified 
the chiropractor who provided him with this opinion, nor did 
the veteran indicate that records of his chiropractic 
treatment were available or would be relevant to establish a 
well-grounded claim. 

There is no medical evidence that the veteran incurred or 
aggravated a back disorder in service or within an applicable 
presumptive period.  The earliest diagnosis of a back 
disorder in the record is contained in the report of the July 
1997 VA examination.  This diagnosis comes approximately 25 
years after the veteran's service separation.  Furthermore, 
none of the veteran's examiners have linked any back disorder 
to the veteran's service.  
The veteran was informed, including in a March 1998 statement 
of the case, that there was no evidence that he developed a 
back disorder in service or within any applicable presumptive 
period proximate thereto.  He has not identified any 
additional information which might be relevant, nor is VA on 
notice of the possible existence of such evidence.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The only evidence presented by the veteran that tends to show 
a connection between a back disorder and his service are his 
own statements.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for a 
back disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The claim must be 
denied as not well-grounded.  

                                                5.  Combat 
Service

The Board has considered the veteran's combat service.  
Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), in the case of 
a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of such injury or disease alleged to 
have occurred in service, notwithstanding the fact that there 
is no official record of such incurrence in service.  

The Federal Circuit has had occasion to discuss the 
ramifications of 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F. 3d 389(1996).  In Collette, the Federal Circuit set out 
a three-step analysis for applying 38 U.S.C.A. § 1154(b).  
First, it must be determined that there is "satisfactory lay 
or other evidence of service incurrence or aggravation" of 
disease or injury due to combat.  Second, it must be 
determined whether such evidence is "consistent with the 
circumstances, conditions or hardships of such service."  If 
both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  82 F. 3d 
392-3.

However, as noted above, before reaching the merits of any 
claim, the threshold question to be answered is whether the 
veteran has presented a well grounded claim.  Here, in 
considering the veteran's service connection claims, the 
Board finds that the veteran has not provided competent 
evidence (medical evidence) of a nexus between his current 
claimed disabilities and the inservice injuries or disorders.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Hence, the 
service connection claims must be denied as not well 
grounded.

6.  Claim for Compensable Evaluation for External Otitis

By a rating decision issued in May 1970, service connection 
was awarded for bilateral external otitis, and that 
disability was evaluated as 10 percent disabling.  That 
evaluation was reduced, and a noncompensable evaluation 
assigned, by a rating decision issued in May 1976.  That 
rating remained in effect, unchanged, at the time the veteran 
filed the claim which is the basis of this appeal.  

On VA examination conducted in July 1997, the veteran 
provided a history of recurrent external otitis.  The 
examiner found that the auditory canals were normal.  The 
tympanic membranes were obscured by some cerumen.  There was 
no active middle or inner ear infection.

On VA examination conducted in April 1998, the veteran 
reported that ear drainage was about the same.  He reported 
frequent infections in both ears proximate to service, 
decreasing in frequency to intermittent infections currently.  
He reported that the left ear canal was worse than the right.  
He reported drainage varying from once a week to once a month 
in the left, worst in the summer.  He reported that he used 
over-the-counter medications for his ear discharge.  The 
canal in the left ear was erythematosus with a small amount 
of debris.  The right extra ear canal was unremarkable.  
Recurrent otitis external was diagnosed.

The veteran's service-connected external otitis has been 
assigned a noncompensable evaluation under 38 C.F.R. § 4.87a, 
Diagnostic Code 6210.  Under that diagnostic code, a 10 
percent evaluation is warranted where there is a disease of 
the auditory canal with swelling, dry and scaly or serous 
discharge, itching, which requires frequent and prolonged 
treatment.  This is the only compensable rating under that 
code.  Indicia of a suppurative process involving the 
veteran's otitis externa are not shown by the current record.  
The veteran himself has stated that his external ear 
disability has not required recent medical treatment, or 
prolonged treatment, such as would warrant the assignment of 
a compensable evaluation. 

There is no other applicable diagnostic code which would 
provide a compensable evaluation.  The preponderance of the 
evidence is against an increased (compensable) evaluation.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, since the evidence is not in 
equipoise.  

7.  Claim for an Increased Evaluation for Duodenal Ulcer 
Disease

By a rating decision issued in May 1970, service connection 
was awarded for a duodenal ulcer, and that disability was 
evaluated as non compensable.  By a rating decision issued in 
September 1997, that evaluation was increased to 10 percent.  
The veteran seeks an evaluation in excess of 10 percent for 
disability due to duodenal ulcer disease.  

At the time of a VA examination conducted in July 1997, the 
veteran reported a history of treatment for duodenal ulcer in 
service , including hospitalization for hemorrhage.  The 
veteran complained of intermittent epigastric distress, 
described as a "burning." since that time.  He reported 
that epigastric distress was relieved with antacids, and 
flared up with stress, with exacerbations averaging to two 
three times a month.  The abdomen was soft, with epigastric 
tenderness.  The bowel sounds were normal.  There was no 
weight loss or hematemesis; a questionable history of melena 
was noted, although it was also reported that the veteran was 
taking vitamins that might include iron.  There was no 
hepatosplenomegaly.  The examiner concluded that the veteran 
had a history of duodenal ulcer with persistent dyspepsia.

On examination conducted in April 1998, the veteran reported 
little change in his gastric symptoms.  He reported using a 
pack of Tums every two to three weeks.  His abdomen was 
tender, especially in the area of the epigastrium.  

The veteran's duodenal ulcer disease is currently evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  The criteria 
in Diagnostic Code 7305 provide a 10 percent evaluation for 
mild duodenal ulcer disability, with brief episodes of 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted if the disability is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous or 
moderate symptoms.  A 40 percent evaluation is warranted if 
symptoms are moderately severe, with impairment of health, 
anemia and weight loss; or with recurrent incapacitating 
episodes averaging 10 days or more four or more times a year.  
38 C.F.R. 4.114, Diagnostic Code 7305.

In this case, the veteran's weight has increased, rather than 
decreased; he is not anemic; and his symptoms are relieved by 
use of antacids.  He reports frequency of use of antacids 
resulting in use of one package of Tums every two or three 
weeks.  The Board finds that the veteran's symptoms reflect 
no more than mild disability.  There is no medical evidence 
of health impairment or of more than mild symptoms.  
Accordingly, the veteran does not meet or approximate the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 7305.

The Board has considered whether an evaluation in excess of 
10 percent might be applicable under any other applicable 
diagnostic code or regulation.  The veteran has submitted no 
evidence that the service-connected duodenal ulcer disability 
has markedly interfered with employment, and there is also no 
indication that this disability has necessitated frequent 
medical treatment or a period of hospitalization during the 
pendency of this appeal.  As such, there is no evidence that 
an increased evaluation is available under any other 
diagnostic code or that consideration of any other regulation 
provision is appropriate.  See, e.g., 38 C.F.R. § 
3.321(b)(1).  

Therefore, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's duodenal 
ulcer.  Because the evidence as to whether the next higher 
evaluation may be assigned is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

8.  Claim for Increased Evaluation for Gunshot Wound 
Residuals, Left Index Finger

By a rating decision issued in May 1970, service connection 
was awarded for a gunshot wound of the middle phalanx, index 
finger, left hand, and that disability was evaluated as 10 
percent disabling.  That rating remains in effect, unchanged.  

On VA examination conducted in April 1998, the veteran 
complained of increased pain in the left index finger in the 
winter, including aching at rest.  He complained of aching in 
the joint when using a power grip.  He reported numbness in 
the tip of his finger, causing frequent burns or other 
injuries.  The veteran is right handed, while the injury is 
on the left.  He reported that it was difficult for him to 
pick up small objects, and fine movements with the left thumb 
and index finger were difficult.  The distal phalanx had a 
20-degree valgus deviation compared with the rest of the 
finger.  There was flattening of the distal phalanx.  The 
metacarpal-phalangeal (MCP) joint had flexion to about 85 
degrees.  The proximal interphalangeal (PIP) joint had 
flexion to 90 degrees.  The distal interphalangeal (DIP) 
joint had no active movement and had about 10 degrees of 
passive motion.  There was mild tenderness on palpation of 
the PIP and DIP.  The veteran was able to oppose his thumb 
and index finger on the left.  There was a scar at the DIP 
joint.  The scar was not sensitive.  There was decreased 
sensation in the tip of the finger.

The veteran's left index finger disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5225.  That diagnostic 
code provides the criteria for evaluation of ankylosis of 
either the major or minor index finger in either a favorable 
or unfavorable position.  A 10 percent evaluation, the 
evaluation currently assigned for the veteran's left index 
finger disability, is the highest schedular evaluation 
available for disability of either the major or minor index 
finger under that diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  

The Board notes that, although the evidence reflects lack of 
movement in the veteran's DIP joint analogous to ankylosis, 
the veteran's left index finger disability essentially 
affects only the distal end of this finger, not the entire 
finger.  However, keeping in mind the impediment that this 
disability causes on the veteran's work, and his testimony 
that the finger gets numb and that fine movements, such as 
picking up items, are difficult, the Board agrees that a 10 
percent evaluation, the highest available schedular 
evaluation, is warranted for the veteran's left finger 
disability.  

However, there is no evidence to support an extraschedular 
evaluation, so as to warrant an evaluation in excess of the 
current 10 percent evaluation.  In particular, the Board 
notes that the veteran is able to oppose the left thumb and 
index finger, and there is no evidence that the left index 
finger disability requires frequent treatment or results in 
other disability which cannot be evaluated under the 
schedular criteria.  38 C.F.R. § 3.321(b).

In particular, the Board has considered whether an additional 
evaluation for left index finger disability is available 
under any other diagnostic code.  While a separate evaluation 
is available where there is radiologic evidence of 
degenerative arthritis of two or more minor joint groups, the 
Board notes that only the veteran's DIP joint is involved in 
this case, and arthritis of that single joint of one digits 
would not meet the criteria for a separate, compensable, 
evaluation for arthritis, even if arthritis in that joint 
were to be confirmed on radiologic examination.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  However, the Board notes that 
there is no medical diagnosis or radiologic confirmation of 
arthritis in that minor joint.  Accordingly, application of 
Diagnostic Code 5003 is not appropriate.

The Board has also considered whether the veteran may be 
entitled to a separate compensable evaluation for disability 
due to a scar on the left index finger.  However, the medical 
evidence establishes that the scar is not tender and painful 
so as to warrant a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804. 

The veteran is able to oppose his left index finger, so the 
Board does not find that the disability approximates 
extremely unfavorable ankylosis which would warrant 
consideration of the criteria for amputation of the 
fingertip.  The Board further notes that a 10 percent 
evaluation would also be the appropriate assignment for 
amputation of the fingertip, and that evaluation, even if 
appropriate, could not be added to the 10 percent evaluation 
currently assigned under Diagnostic Code 5225.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5153 (1996).

There is no evidence which establishes that the veteran's 
left index finger disability meets or approximates the 
criteria for an evaluation in excess of 10 percent, or meets 
or approximates the criteria for a separate compensable 
evaluation under any other applicable diagnostic code.  
Because the evidence to warrant an evaluation in excess of 10 
percent is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable.

9.  Claim for Compensable Evaluation for Cicatrix, Left 
Lumbar Region 

By a rating decision issued in May 1970, service connection 
was awarded for a cicatrix, left lumbar region, and that 
disability was evaluated as non compensable.  That rating 
remains in effect, unchanged, at the present time.

On VA examination conducted in July 1997, the veteran 
complained that a scar on the left lower back was 
occasionally tender.  There was a scar in the left 
paraspinous area at about L2.  The scar was 5 centimeters 
long and had a tissue defect.  There was slight tenderness on 
palpation.  The veteran claimed, as to the scar, that he 
"knows it's always there."  There was also a dime-shaped 
scar about seven or eight inches higher and adjacent to his 
spine.  There was no tissue defect or tenderness of that 
scar.

On VA examination conducted in April 1998, the veteran had 
two scars on his back which he reported were due to an injury 
in service.  A left lumbar area scar was about seven 
centimeters long, well-healed, with a small amount of tissue 
loss.  Above that scar, in the mid-thoracic area, was a one-
centimeter round scar without keloid or depression.  Neither 
scar was tender.  The veteran complained that the scars would 
itch occasionally.

As noted, the veteran's disability due to cicatrix of the 
left lumbar region is currently evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320, which provides the criteria for 
injury to Muscle Group XX.  The Board notes that, after the 
veteran filed a May 1997 claim, but before the RO accepted a 
claim for an increased evaluation for service-connected 
disabilities in September 1997, the rating criteria for 
muscle injuries were revised in July 1997.  The RO has not 
adjudicated the increased rating claim for this disability 
under the criteria in effect prior to September 1997.  

The Board notes that the schedular evaluations available 
under Diagnostic Code 5320 (zero percent, 10 percent, 20 
percent, etc., for injury to Muscle Group XX in the cervical 
and thoracic region and 20 percent, 40 percent, and 60 
percent for lumbar region muscle injury) did not change as a 
result of the revision.  Although the Board finds no 
substantive differences between the amended provisions of the 
Rating Schedule and the prior version with respect to the 
ratings assigned to the appellant's shell fragment wound 
disabilities, the amended provisions will be applied as 
"more favorable" to the appellant in light of the revisions 
to 38 C.F.R. § 4.56 and explanatory sections of the revised 
Rating Schedule.  Cf. VAOPGCPREC 11-97 (1997) (General 
Counsel held that questions as to whether any of the recent 
amendments to VA's rating schedule pertaining to mental 
disorders are more beneficial to claimants were to be 
resolved in individual cases where those questions are 
presented; Board could determine which version of the rating 
schedule was more favorable to the claimant and apply those 
regulations).  Moreover, as explained below, the Board finds 
that a 10 percent evaluation is available under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Therefore, the Board finds 
that no prejudice results to the veteran because his claim 
for an increased (compensable) evaluation for a cicatrix has 
not been reviewed under the criteria in effect prior to July 
1997.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
VAOPGCPREC 16-92 (1992). 

Diagnostic Code 5320 provides a noncompensable evaluation for 
slight injury involving Muscle Group XX in either the 
cervical-thoracic region or the lumbar region.  A 10 percent 
evaluation is warranted for a moderate injury to Muscle Group 
XX, involving spinal muscles of the cervical-thoracic region.  
A 20 percent evaluation requires moderate injury to Muscle 
group XX of the lumbar region or a moderately severe injury 
to the cervical thoracic region.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.

In this case, the Board notes that there is no medical 
evidence that injury to Muscle Group XX results in any 
disability.  On VA examination conducted in April 1970, the 
examiner noted that there was a scar, 2 inches by 5/4 inches, 
in the left lumbar area, which was tender, with bulging of 
the paraspinal muscle, due to a laceration.  At the time of 
VA examination in July 1997, the examiner noted a tissue 
defect at a scar at L2 in the paraspinous region, with slight 
tenderness on palpation.  The examiner noted that there was 
no tenderness or spasms of the paraspinous muscles.  The 
report was silent as to any Muscle Group XX injury.  In 
particular, the Board notes that the examiner specifically 
stated that examination of the lower back revealed no focal 
deficit on detailed muscle strength testing.  At the time of 
VA examination conducted in April 1998, the veteran's only 
complaint as to the cicatrix in the lumbar area was concern 
about the cosmetic appearance.  

Thus, there is no medical evidence of more than slight, if 
any, injury to Muscle Group XX in the lumbar region.  There 
is no evidence of any muscle involvement in the cervical-
thoracic area from a 1-inch round scar in the thoracic ear 
which was well-healed without keloid or depression.  As the 
historical information reflects, the veteran incurred these 
scars when he sustained a laceration of his back, so the 
medical evidence establishes that there was no missile, exit 
wound, or through-and-through muscle injury.  The Board finds 
that there is no evidence to support a compensable evaluation 
under the criteria for injury to Muscle Group XX.
The Board notes that the lumbar region cicatrix could be 
evaluated on the basis of scar residuals, under 38 C.F.R. § 
4.118, Diagnostic Code 7804.  This Diagnostic Code provides a 
10 percent disability evaluation for superficial scars which 
are tender and painful upon objective demonstration.  In this 
case, the veteran's lumbar scar was tender at the time of VA 
examination in April 1970 and in July 1997, although he 
reported no tenderness at the time of VA examination in April 
1998.  At both the July 1997 and April 1998 VA examinations, 
the veteran reported that the scar itched occasionally.  
Additionally, the veteran also reported, at the time of the 
July 1997 examination, that he was constantly aware of the 
scar.  There is no other post-service medical evidence of 
record relevant to the veteran's lumbar region cicatrix.

The relevant medical evidence is at least in equipoise on the 
question of whether the veteran's scar is objectively tender 
and painful.  38 U.S.C.A. § 5107(b).  Accordingly, a ten 
percent rating is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A 10 percent disability evaluation is the maximum schedular 
evaluation which may be assigned under Diagnostic Code 7804.  
There is no evidence which warrants an evaluation in excess 
of 10 percent under any applicable diagnostic code.

9.  Claim for Compensable Evaluation for Acne

By a rating decision issued in May 1970, service connection 
was awarded for acne, mild, upper back and shoulders, and 
that disability was evaluated as noncompensable.  That 
evaluation has remained unchanged to the present.

At the time of VA examination conducted in April 1998, the 
veteran reported that he had pimples on his back, arms, and 
upper arms during hot weather.  He reported that he did not 
use any remedy, and had not sought medical treatment, but 
that the areas would sometimes itch.  There were two or three 
papules on his back and one or two on each arm.  The papules 
were "several" millimeters wide.  The examiner concluded 
that the veteran had recurrent acne.  
There is no other post-service medical evidence of record 
relevant to the veteran's service-connected acne.

The veteran's acne is rated by analogy (38 C.F.R. § 4.20) to 
eczema, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Diagnostic Code 7806 provides that for eczema with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation is 
warranted.  For eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.118.  

The evidence reflects that the veteran's skin disability was 
manifested by a few scattered papules at the time of VA 
examination.  This evidence establishes that the veteran's 
acne affects a small area.  The veteran reports no subjective 
complaints except that he scratches the areas occasionally.  
The Board finds that the disability picture reflects slight 
itching.  The veteran's current symptoms do not meet or 
approximate the criteria for a compensable evaluation for 
acne under Diagnostic Code 7806.  

The Board has considered whether an evaluation in excess of 
10 percent might be available under any other applicable 
criteria.  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  However, there is no evidence in the claims file that 
the veteran's acne results in lesions which are poorly 
nourished, ulcerated, or painful and tender on objective 
demonstration.  Hence, a compensable rating is not warranted 
pursuant to Diagnostic Codes 7803 or 7804.  The VA skin 
examination report indicated that, at most, the veteran had 
occasional itching when the acne was at its most active, and 
that evidence does not establish that the itching is of such 
intensity or duration as to warrant a compensable evaluation, 
as noted above.  

The provisions of 38 U.S.C.A. § 5107(b) are not applicable, 
since the evidence to support a compensable evaluation for 
acne is not in equipoise.

ORDER

Entitlement to service connection for a dysthymic disorder, 
claimed as anxiety and depression, is denied.  

Entitlement to service connection for peripheral neuropathy, 
including on the basis of exposure to herbicides, is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for a back disorder, to 
include degenerative disk disease or spondylolisthesis, is 
denied.

Entitlement to an increased (compensable) evaluation for 
bilateral external otitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer disease is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound, middle phalanx, left index 
finger, is denied.

Entitlement to a 10 percent evaluation for cicatrix, left 
lumbar region, is granted.

Entitlement to an increased (compensable) evaluation for acne 
is denied.


                                                        
REMAND

Service medical records, including a service separation 
examination conducted in February 1970 are silent as to any 
complaint, report, or diagnosis of tinnitus.  On VA 
examination conducted in April 1970, the veteran complained 
of an ear disorder.  External otitis, bilateral, was 
diagnosed.  The examination accord is entirely silent as to 
any complaint of ringing in the ears.  The veteran reported 
that he does body repair work, and enjoyed motorcycle riding 
for recreation.

At the time of VA audiologic examination and examination for 
bilateral external otitis in April 1975, the veteran did not 
report any complaints of ringing in his ears.  

At the time of a VA examination in August 1997, the veteran 
complained of progressive tinnitus since service.  The 
veteran described a constant, high-pitched ringing.  The 
veteran reported exposure to noise from M60 machine guns in 
service.  The veteran had moderate sensory neural hearing 
loss being in both ears.  The examiner concluded that the 
veteran's audiologic configuration and report of tinnitus was 
consistent with his history of noise exposure. 

Upon VA examination in April 1998, the veteran reported that 
his tinnitus was louder, and he again indicated that his 
tinnitus began during service.  The examiner listed tinnitus 
as one of the veteran's auditory disorders.  

The veteran has been diagnosed with a current hearing 
disorder, and he has stated that he has suffered hearing loss 
and tinnitus since service.  (Service connection for hearing 
loss was denied by an unappealed RO decision in May 1970 and 
the veteran has not submitted an application to reopen that 
claim.)  It thus appears that the first two Caluza 
requirements have been met.  There is of record an August 
1997 VA opinion to the effect that the veteran's audiometric 
configuration and report of tinnitus are consistent with his 
history of noise exposure.  Since the veteran provided the 
examiner with a history of noise exposure during service, and 
since the credibility of the VA opinion must be assumed for 
the purposes of determining whether the claim is well-
grounded, that VA opinion is sufficient to establish a well-
grounded claim for service connection for tinnitus.  

On August 1997 VA examination, the veteran again reported a 
history of exposure to loud noise in service.  He did not 
report any other noise exposure.  The Board concedes that the 
veteran was exposed to noise in service, as the veteran's DD-
214 lists the veteran's specialty as "light weapons 
infantryman," and the veteran was awarded a Combat 
Infantryman Badge.  

However, the veteran's service separation examination and 
post-service VA examinations in 1970 and 1975, including 
audiology examination, are silent as to any complaint or 
report of tinnitus or ringing in the ears.  Although the 
August 1997 VA opinion that the veteran's audiologic 
configuration and report of tinnitus was consistent with his 
history of noise exposure is sufficient to well-ground the 
claim, the Board notes that it is apparent that the claims 
file was not reviewed and that the examiner did not consider 
the veteran's post-service noise exposure.  In particular, 
the Board notes that the evidence reflects that the veteran 
has been employed in automobile body repair, as a mechanic, 
and as a trucker.  The evidence of record also reflects 
hobbies and recreational activities including mechanics and 
motorcycle riding.   

It is the Board's judgment that the veteran should be 
accorded another ear examination that includes a more 
thorough history for the purpose of obtaining a medical 
opinion as to the etiology of his tinnitus.  The examiner 
should be specifically requested to consider the veteran's 
exposure to excessive noise while on active duty (March 1968 
to February 1970), particularly the acoustic trauma incurred 
as the result of combat service in Vietnam, and the history 
of post-service work-related and recreational noise exposure, 
and opine whether it is at least as likely as not that the 
veteran's tinnitus was caused by acoustic trauma during 
service. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination by an ear, nose and throat 
specialist for the purpose of determining 
the etiology of his tinnitus.  The 
examiner should be specifically requested 
to consider the veteran's exposure to 
excessive noise while on active duty 
(March 1968 to February 1970), 
particularly the acoustic trauma incurred 
as the result of combat service in 
Vietnam, and the history of post-service 
work-related and recreational noise 
exposure, and opine whether it is at 
least as likely as not that the veteran's 
tinnitus was caused by acoustic trauma 
during service.  The claims file and a 
copy of this Remand must be provided to 
the examiner for review.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus.

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. § 7105 
(West 1991).  Thereafter, the veteran and his representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant is hereby informed that he has a right to 
present any additional evidence or argument while the case is 
in remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The purpose of the REMAND is to further develop the record 
and to accord the veteran due process of law. No action is 
required of the veteran until he receives further notice.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

